UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2012 Commission File Number: 000-51180 Global Green Matrix Corp. (Formerly Poly-Pacific International Inc.) (Exact Name of the Registrant as Specified in its Charter) Alberta, Canada (Jurisdiction of Incorporation or Organization) 943 Canso Drive Gabriola, British Columbia, Canada V0R 1X2 (Address of Principal Executive Offices) Randy Hayward, President and CEO, Tel: 250-247-8689; Fax: 250-247-2053 943 Canso Drive, Gabriola, British Columbia, Canada V0R 1X2 (Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Commonshares, no par value (Title of Class) Preferredshares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE The number of outstanding shares of each of the issuer's classes of capital or common shares as of the close of the period covered by the annual report: 80,966,462 Common Shares and 0 (zero) Preferred Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes:o No:þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes:o No:þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:o No:þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:þ No:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated filerþ 1 Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPoInternational Financial Reporting Standards as issuedOthero by the International Accounting Standards Boardþ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.Item 17o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o 2 TABLE OF CONTENTS PART I ITEM 1. Identity of Directors, Senior Management and Advisors 5 ITEM 2. Offer Statistics and Expected Timetable 5 ITEM 3. Key Information 5 ITEM 4. Information on the Company 8 ITEM 5. Operating and Financial Review and Prospects 10 ITEM 6. Directors, Senior Management and Employees 15 ITEM 7. Major Shareholders and Related Party Transactions 17 ITEM 8. Financial Information 18 ITEM 9. The Offer and Listing 18 ITEM 10. Additional Information 19 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 12. Description of Securities other than Equity Securities 23 PART II ITEM 13. Defaults, Dividend Arrearages and Delinquencies 23 ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 23 ITEM 15. Controls and Procedures 23 ITEM 16. [Reserved] 24 ITEM 16A. Audit Committee Financial Expert 24 ITEM 16B. Code of Ethics 24 ITEM 16C. Principal Accountant Fees and Services 24 ITEM 16D. Exemptions from the Listings Standard for Audit Committees 24 ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 25 ITEM 16F. Change in Registrants Certifying Accountant 25 ITEM 16G. Corporate Governance 25 PART III ITEM 17. Financial Statements 26 ITEM 18. Financial Statements 26 ITEM 19. Exhibits 52 SIGNATURES 53 3 GENERAL Unless the context clearly requires otherwise, the terms “we”, “us”, “our”, the “Registrant’, the “Corporation”, and the “Company” as used in this report means Global Green Matrix Corp. The Registrant uses the Canadian dollar as its reporting currency. In this document, unless otherwise specified, all dollar amounts are expressed in Canadian dollars. FORWARD LOOKING STATEMENTS Except for the statements of historical fact contained herein, some information presented in this annual report constitutes forward-looking statements. When used in this annual report, such words as “estimate”, “project”, “believe”, “anticipate”, “intend”, “expect”, “predict”, “may”, “should”, the negative thereof or other variations thereon or comparable terminology are intended to identify forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of our company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, without limitation, changes in project parameters as plans continue to be refined, as well as those factors discussed in the section entitled “Risk Factors”. There may be other factors that cause actual results not to be as anticipated, estimated or intended, such as (i) general economic conditions, (ii) performance of financial markets, (iii) interest rate levels, (iv) currency exchange rates, (v) changes in laws and regulations, and (vi) competitive factors. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Accordingly, prospective investors should not place undue reliance on forward-looking statements. We do not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 4 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not required. ITEM 2. OFFER STATISTICS AND EXPECTED TIME TABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The selected financial data presented below is derived from our financial statements for the fiscal years ended December 31, 2012, 2011and 2010 which were prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and examined by our independent auditors. The information set forth below should be read in conjunction with our audited annual financial statements and related notes thereto included in this annual report, and with the information appearing under the heading “Item 5 – Operating and Financial Review and Prospects”. All amounts are shown in Canadian dollars, unless otherwise specified. Years Ended December 31 Total Revenues $ $
